Name: 75/782/ECSC: Commission Decision of 24 November 1975 relating to the Mixed Committee on the harmonization of working conditions in the coal industry
 Type: Decision
 Subject Matter: coal and mining industries;  European Union law;  labour law and labour relations;  organisation of work and working conditions;  European construction
 Date Published: 1975-12-23

 Avis juridique important|31975D078275/782/ECSC: Commission Decision of 24 November 1975 relating to the Mixed Committee on the harmonization of working conditions in the coal industry Official Journal L 329 , 23/12/1975 P. 0035 - 0036 Finnish special edition: Chapter 5 Volume 1 P. 0187 Spanish special edition: Chapter 05 Volume 2 P. 0064 Swedish special edition: Chapter 5 Volume 1 P. 0187 Portuguese special edition Chapter 05 Volume 2 P. 0064 COMMISSION DECISION of 24 November 1975 relating to the Mixed Committee on the harmonization of working conditions in the coal industry (75/782/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community; Whereas a Mixed Committee for the harmonization of working conditions in the coal industry was created by the High Authority in 1955 pursuant to a resolution of the Consultative Committee of 20 December 1954; Whereas it is considered desirable that such comprehensive rules should now be formally laid down; Whereas both sides of the coal industry have been consulted on the following provisions and have expressed their agreement to them, HAS DECIDED AS FOLLOWS: Article 1 1. The Mixed Committee for the harmonization of working conditions in the coal industry ("the Mixed Committee") shall assist the Commission of the European Communities ("the Commission") in formulating and implementing Community social policy as provided for in the European Coal and Steel Treaty, in order to promote improved working conditions and an improved standard of living for the workers in the coal industry so as to make possible their harmonization while the improvement is being maintained. 2. The Mixed Committee shall consitute a forum for discussion, for the exchange of information and for consultations between the two sides of the industry. 3. It shall carry out the studies required for the fulfilment of its mission, organize, as appropriate, conferences or seminars on social problems, draw up reports and formulate opinions or recommendations either at the request of the Commission or on its own initiative. If an opinion is not unanimous, the Mixed Committee shall report the differing opinions to the Commission. Article 2 1. The Mixed Committee shall consist of representatives of: - workers' associations, - employers' associations. 2. The members of the mixed Committee shall be appointed by the Commission from these two groups on a proposal from the following organizations: workers' association: - set up at Community level: - Inter-trade Union Committee of Miners' and Metalworkers' Free Trade Unions in the European Communities, - International Federation of Christian Miners Unions; - set up at national level with the status of observer: - FÃ ©dÃ ©ration Nationale des Travailleurs du Sous-sol; employers' associations: - set up at Community level: - Association of the Coal Producers of the European Community. 3. The number of representatives in the workers' and employers' groups shall not be higher than 20 in each case. 4. Representatives of the Governments of the Member States may participate in the work of the Mixed Committee in an advisory capacity or as observers. Article 3 1. Members of the Mixed Committee shall hold office for a term of four years ; appointments shall be renewable. Members whose term has expired shall remain in office until they have been replaced or their term of office has been renewed. 2. The term of office may cease before the expiration of the period of four years upon the resignation or death of the member or if the association which nominated him for appointment requests that he be replaced. 3. A member of the Mixed Committee may be replaced at a meeting which he is unable to attend, or at which special problems are to be discussed by another representative of his association. Article 4 1. The chairmanship of the Mixed Committee shall be held for periods of one year alternately by a representative of the workers' and by a representative of the employers' groups, appointed on a proposal of the group concerned. 2. A vice-chairman, not belonging to the same group as the chairman, shall be appointed in the same manner. 3. A chairman or vice-chairman whose term of office has expired shall remain in office until he has been replaced. 4. Should the chairman or vice-chairman cease to hold office before expiry of its term, he shall be replaced for the remainder of the term on a proposal from the group to which he belonged. 5. Should both the chairman and the vice-chairman be unable to attend a particular meeting, then in respect of that meeting the chair shall be taken by a member of the Mixed Committee designated by the group to whom the chairman belongs. 6. The group to provide the chairman in the first instance shall be chosen by drawing lots. Article 5 The Commission shall provide secretarial services for the Mixed Committee. Article 6 1. Meetings of the Mixed Committee shall be convened by its chairman and vice-chairman either at the request of the Commission or at the joint request of the workers' and employers' groups. The convocation shall be sent by the secretariate. 2. A representative of each of the organizations, set up at Community level, referred to in Article 2 may attend the meetings of the Mixed Committee as an observer. 3. The representatives of the Commission departments concerned shall attend the meetings of the Mixed Committee. Article 7 The Mixed Committee may set up working groups to assist it. It may ask the Commission to appoint experts to assist it in specific tasks. Article 8 The members of the Mixed Committee and the persons entitled to be present at its meetings shall be bound not to disclose any information acquired at such meetings should the Commission or the Mixed Committee consider such information to be of a confidential nature. Article 9 This Decision shall have effect from 24 November 1975. Done at Brussels, 24 November 1975. For the Commission Vice-President Patrick J. HILLERY